 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10

11    LAFAYETTE D. HOLMES, JR.,                        Case No. 2:17-cv-01980-RFB-EJY
12                       Petitioner,                   ORDER
13           v.
14    ATTORNEY GENERAL OF THE STATE
      OF NEVADA et al
15
                         Respondents.
16

17
            Petitioner has filed a motion for stay and abeyance (ECF No. 34). Respondents do not
18
     oppose the motion (ECF No. 36). Good cause appearing;
19
            IT IS THEREFORE ORDERED that Petitioner’s motion for stay and abeyance (ECF No.
20
     34) is GRANTED.
21
            IT IS FURTHER ORDERED that this action is STAYED pending exhaustion of the
22
     unexhausted claims. Petitioner shall return to this Court with a motion to reopen within forty-five
23
     (45) days of issuance of the remittitur by the Nevada Supreme Court at the conclusion of the state
24
     court proceedings. Further, Petitioner or Respondents otherwise may move to reopen the action
25
     and seek any relief appropriate under the circumstances.
26
     ///
27
     ///
28
                                                      1
 1          IT FURTHER IS ORDERED that the Clerk of the Court shall administratively close this

 2   action until such time as the Court grants a motion to reopen the action.

 3          DATED: November 5, 2019.
 4                                                                ______________________________
                                                                  RICHARD F. BOULWARE, II
 5                                                                United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
